Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the limitation “the is conveyed through the third conduit portion” in line 3 renders the claim indefinite because it is unclear what is being conveyed through the third conduit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, 37, 39, 42, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6561997 (hereinafter referred as “Weitzel”), in view of US 2012/0248017 (hereinafter referred as “Beiriger”).
Regarding claim 34, Weitzel teaches a blood treatment apparatus comprising: at least one first source of saline solution, fresh dialysate, or substituate as a first fluid; at least one first conduit portion (see annotated figure below), which connects to the first source (62 or 64); at least one second source of a second fluid in the form of a concentrate or a solution; at least one second conduit portion, which connects to the second source (60) having second fluid; at least one third conduit portion (see annotated figure below), which is connected to a venous conduit section or an arterial conduit section of an extracorporeal blood circuit, the third conduit portion extending from where the first conduit portion and the second conduit portion are fluidly connected such that both the first source and the second source are in fluid communication with the third conduit portion; and a first fluid conveying device (56) arranged along the third conduit portion to convey a mixed fluid (mixture of the first and second fluids) from the third conduit portion into the venous conduit section the extracorporeal blood circuit. 

    PNG
    media_image1.png
    729
    974
    media_image1.png
    Greyscale


Weitzel does not disclose a second conveying device arranged to convey the second fluid through the second conduit portion to the third conduit portion, and a fluid balancing system configured to measure at least an amount of the first fluid conveyed into the first conduit portion.
Beiriger teaches a blood treatment apparatus (fig. 11) comprising a plurality of fluid sources (dilution water 172, sodium chloride solution 174, dialysate reservoir 126 and infusate jar 233), wherein the fluid sources are connected to conveying devices (244, 240, infusate pump), and wherein the fluid sources also comprises fluid balancing system (weight scales). Beiriger further teaches that the apparatus comprises a controller which controls pumps based on information received from weight scales [0091].
Weitzel and Beiriger are analogous inventions in the art of blood treatment apparatus. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Witzel with teachings of Beiriger to provide the second conveying device (e.g. a pump) arranged to convey the second fluid through the second conduit portion to the third conduit portion, and a fluid balancing system (e.g. weight scales) configured to measure at least an amount of first fluid conveyed into the first conduit portion to enable monitoring and control of each fluid from the respective fluid sources. Beiriger established that providing individual pumps and weight scales to monitor and control amount of fluids supplied from its respective sources is a known practice in the art. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in implementing a known technique of providing a plurality of pumps and weight scales enabling monitoring and control of supply of fluids in a blood treatment apparatus.
Regarding claims 37, 39 and 44, Beiriger teaches providing a control device for monitoring and controlling the conveying devices based on information received from the fluid balancing system(s) [0091]. 
Regarding claim 42, Weitzel further teaches that the second source is heparin (C4/L52-53).
Regarding claim 43, Weitzel further teaches that the blood treatment apparatus comprises a hemofiltration apparatus (C3/L36-39).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Beiriger as applied to claim 34 above, and further in view of US 2011/0004351 (hereinafter referred as “Kelly”).
Regarding claim 35.
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Beiriger as applied to claims 37 and 39 above, and further in view of US 2013/0177455 (hereinafter referred as “Kamen”).
Regarding claims 38 and 40, modified Weitzel teaches limitations of claims 37 and 39 as set forth above. Modified Weitzel does not teach that wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the second monitoring device is configured to monitor the function of the second conveying device by counting drops of the second fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data. 
Kamen teaches a system and apparatus for infusing fluid, wherein the system monitors the size of drops being formed within the drip chamber 59, and counts the number of drops that flow through the drip chamber 59 within a predetermined amount of time; the processor 90 may average the periodic flow from the individual drops over a period of time to estimate the flow rate [0351].
Modified Weitzel and Kamen are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of Kamen to provide wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Beiriger as applied to claim 39 above, and further in view of US 2013/0281965 (hereinafter referred as ‘965).
Regarding claim 41, modified Weitzel teaches limitations of claim 39 as set forth above. Modified Weitzel does not teach that wherein the second conveying device comprises a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data.
‘965 teaches a pump for administering an agent to a patient includes a housing, a syringe seat, and a bumper (abstract). ‘965 further discloses that “Syringe pumps are used in a variety of medical applications, such as for intravenous delivery of liquid medications, for example a patient in an intensive-care unit (ICU), for an extended length of time. Syringe pumps may be designed so that needles, tubing, or other attachments are attachable to the syringe pump. Syringe pumps typically include a plunger mounted to a shaft that pushes a liquid out of a reservoir. The reservoir may be a tube-shaped structure having a port at one end such that the plunger can push (i.e., 
Modified Weitzel and ‘965 are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of ‘965 to provide the second conveying device comprising a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of using a syringe pump and controlling a distance of the stamp/plunger of the syringe pump to a .
Response to Arguments
Applicant’s arguments, see remarks, filed 02/18/2021, with respect to the rejection(s) of claim(s) 34 under 35 USC 102 as being anticipated by Weitzel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of Weitzel and Beiriger.
Applicant argued that Weitzel does not teach the amended limitations of “a second conveying device arranged to convey the second fluid through the second conduit portion to the third conduit portion where the second fluid and the first fluid will combine to create a mixed fluid, wherein the first conveying device is arranged to convey the mixed fluid through from the third conduit portion and into the venous conduit section or the arterial conduit section of the extracorporeal blood circuit; and a fluid balancing system configured to measure at least an amount of the first fluid conveyed into the first conduit portion”. The limitation of providing second conveying device and fluid balancing system is taught by Beiriger. See claim rejection above for details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777